Citation Nr: 9930818	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for boils.  


REPRESENTATION

Appellant represented by:	Thomas Rogers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In June 1997, the veteran appeared before the undersigned 
Board member in Detroit, Michigan, and gave testimony in 
support of his claim.  In October 1997, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
malaria is not plausible.  

2.  On the issue of entitlement to service connection for 
boils, all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

3.  The veteran's service medical records are incomplete.  

4.  The veteran's boils are reasonably related to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
malaria is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

2.  Boils were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
As well, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310(a) (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The available service medical records show no complaint, 
diagnosis or treatment for malaria or for boils.  At 
separation in November 1945, the veteran's skin was reported 
to be normal and there is no indication that laboratory tests 
showed malaria.  On VA examination in September 1978, there 
were no pertinent complaints and no findings of boils or 
malaria; the veteran reported by way of history that he had 
been operated on in 1944 in New Guinea.  He reported that an 
abscess had been opened and drained in service.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in June 1997.  At that time 
he stated that as to the boils, these were incurred in 
service.  The veteran stated that he was treated for malaria 
while he was stationed in New Guinea in 1945 and that he was 
hospitalized for approximately one week.  He reported that 
during that hospitalization, he developed boils under the 
left arm which were surgically removed.  He stated that after 
his hospital discharge, he was given "Atabrin."  He argued 
that he has had residuals from the malaria such as problems 
with his spleen and anemia, and that he has also had 
recurrences of the boils under his left arm.  A complete 
transcript is of record.  

The veteran was examined by VA in June 1998.  An infectious 
disease examination was performed.  The examiner reviewed the 
claims file and noted a history provided by the veteran of 
treatment for malaria in service.  It was reported that the 
veteran denied any current symptoms of malaria.  It was noted 
that a malaria smear was negative, and the pertinent 
diagnosis was, history of malaria in 1945; no recurrence, no 
residuals.  

On VA examination of the skin in June 1998, it was noted that 
the medical file had been reviewed, and that the veteran gave 
a history of lesions under his arms during service.  He also 
stated that the lesions were operated upon in service and 
also after service in 1980.  The examiner noted that there 
was no data in the medical records which would support this.  
On examination, the examiner noted a fine 2cm scar on the 
right shoulder which was where by history, the veteran 
reported surgery in 1980.  There were two Comedonal cysts 
located on the back.  The examiner stated that by history the 
veteran reported an epidermoid cyst which was infected in 
service but that the service record fails to confirm any 
evidence what so ever of this. The examiner opined that given 
the conditions related by the veteran in New Guinea it was 
quite possible that a cyst did exist and was operated on.  It 
was opined that the weight of the evidence favored the 
veteran.  The final diagnosis was, history of abscess cyst in 
underarms and currently two cysts on back with scar on the 
right shoulder, by history yet, a third epidermoid cyst.  

As to the claim of entitlement to service connection for 
malaria, the Board notes that none of the necessary elements 
to establish a well grounded claim have been met.  There is 
no showing of a current disability and no nexus between the 
claimed disability and service.  In addition, while the 
veteran was treated in 1945 for catarrhal fever, there is no 
showing in the available service medical records that the 
veteran was treated for malaria.  In this regard, the Board 
notes that the veteran's complete service medical records are 
apparently unavailable.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has found that in such situations, the VA has a 
heightened duty to assist an appellant in developing the 
facts pertinent to his or her claim.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  The VA has clearly met this 
duty, but attempts to locate additional records have been 
unsuccessful.  However the veteran's service separation 
examination is of record and is negative for a complaint, 
diagnosis, or history of treatment for malaria.  

The Court has held that a claim for service connection may 
not be considered to be well grounded where there is no 
evidence which demonstrates the presence of the disorder 
alleged by the veteran at any time after discharge from 
service.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim. See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  

The Board is aware of the veteran's statements and hearing 
testimony offered in his behalf.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
There is no objective evidence of record in the form of 
medical treatment or examination records that show that the 
veteran has malaria or any residuals thereof.  Further, the 
veteran has provided no medical opinion linking any current 
disability to service.  Absent evidence of any current 
disability which could be associated with service, the Board 
finds the claim is not plausible.  Therefore, the Board finds 
that the veteran's claim for service connection is not well 
grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).

Turning to the issue of boils, the Board notes that there is 
no record in the file that the veteran was treated during 
service for this disability while stationed in New Guinea.  
However, his service medical records are incomplete and the 
record shows that the veteran was issued the Asiatic-Pacific 
Campaign Medal with 2 stars, and the Philippine Liberation 
Ribbon, establishing service in the Asiatic-Pacific Theater.  
The Board notes that during a VA examination conducted in 
1978, in conjunction with an unrelated complaint, the veteran 
referred to being operated on while in the United States Navy 
in New Guinea in 1944.  In addition, the veteran has given 
credible testimony concerning this disability and a VA 
examiner has reported scarring observed on the veteran's 
right shoulder, where the veteran reported having a cyst 
removed in 1980.  The examiner has also stated that given the 
conditions in New Guinea, it was quite possible that a cyst 
did exist and was operated upon.  Cysts have currently been 
noted on the veteran's back.  When looking at the evidence in 
its totality and with the resolution of reasonable doubt in 
favor of the veteran, the Board finds that service connection 
for boils is warranted.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for malaria is denied.  


Service connection for boils is granted.  





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

